DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,490,963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the cassette body comprising a stopper and first and second hooks extending from lateral sides of the cassette body for releasably holding the cassette body within the crimp tool” in combination with the rest of the claimed limitations set forth in claim 1, 
neither anticipates nor renders obvious “the caseate body further comprising connecting structures comprising: a stopper disposed at a first face of the cassette and extending beyond a lateral side of the cassette body; and a releasable connecting structure extending beyond a second face of the cassette, the second face being on an opposite side of the cassette than the first face” in combination with the rest of the claimed limitations set forth in claim 14, and
neither anticipates nor renders obvious “wherein the cassette body comprises a connecting structure that is non-removable from the cassette body, the connecting structure being configured to detachably engage the tool body when the cassette is seated within the receiving opening of the tool body, wherein the connecting structure comprises hooks” in combination with the rest of the claimed limitations set forth in claim 20.
Claims 1-4 and 8-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725